Title: To James Madison from William Savage, 7 December 1804 (Abstract)
From: Savage, William
To: Madison, James


7 December 1804, Kingston, Jamaica. “I wrote you the 19t October via Alexandria by two Conveyance, in one of which letters I transmitted a Copy of the Order of the Governer [&] Councel here to the Collectors of the ports of this Island, I now inclose a printed Copy taken from the Royall Gazette.
“This accom[p]anys another list [not found] of persons who represented themselves to be Americans on board different Vessels on this Station.”
